              Case 1:20-cv-01297-TCB-JSA Document 5 Filed 04/02/20 Page 1 of 28

RECENED \N CLERK'S OffICE
          U.S.D.C. M\anta

      MAR 25 2020
                                  UNITED STATES DISTRICT COURT
                                  NORTHERN DISTRICT OF GEORGIA
                                       ATLANTA DIVISION

     SANDRA B. WILLIAMS                            )
                                                   )
                            PLAINTIFF,             )
                                                   )     CIVIL ACTION FILE NO.:
     v.                                            )
                                                   )
     ENCORE CREDIT CORPORATION C/O                 )        1 : 20 -CV-12 9 7
     SELECT PORTFOLIO SERVICING &                  )
     U.S. BANK NATIONAL ASSOCIATION,               )
     AS TRUSTEE, ON BEHALF THE                     )
     HOLDERS OF THE HOME EQUITY                    )
     ASSET TRUST 2006-5 HOME EQUITY                )
     PASS THROUGH CERTIFICATES, "                  )
     SERIES 2006-5;                                )
     RUBIN LUBLIN, LLC. &                          )
     BRET CHANESS,ESQ.                             )
                                                   )
                            DEFENDANTS             )

                                           CONIPLAINT

           CONIES NOW Sandra B. Williams, Plaintiff in the above captioned action,

     appearing Pro Se, and files this COMPLAINT against Defendants U.S. BANK

     NATIONAL ASSOCIATION, AS TRUSTEE, ON BEHALF THE HOLDERS OF

     THE HOME EQUITY ASSET TRUST 2006-5 HOME EQUITY PASS

     THROUGH CERTIFICATES, SERIES 2006-5, ENCORE CREDIT C/O SELECT

     PORTFOLIO SERVICING, LLC. Defendants admitted they agreed not to

     foreclose because the parties agreed to modify Plaintiff's loan. This is a clear case

                                               1
     Case 1:20-cv-01297-TCB-JSA Document 5 Filed 04/02/20 Page 2 of 28



of Dual tracking. 12 C.F.R. § 1024.37 which is known as the Dual Tracking statute

is a federal statute enacted to stop banks from promising homeowners they would

not foreclose while the homeowner is engaged in a loan modification. However,

even if a loan modification had not been pending, Plaintiff seeks the court's

intervention to stop this admitted practice of lying to homeowners, foreclosing

and then refusing to vacate the foreclosure. These are dangerous practices which

flies in the face of public policy not to mention the constitutional implications

should a practice like this be allowed to continue. Plaintiff brings to the court's

attention that this is the second time the same Defendants and the same attorney,

Rubin Lublin committed these practices. If it is discovered that Rubin Lublin

advised their client to commit the admitted acts this constitutes grounds for

intervention by the Georgia Bar including censure, sanctions and/or disbarment.

   Additionally, The Securities Act of 1933 prohibits deceit, misrepresentations

and other fraud in the sale of securities. Here Defendants violated the procedural

safeguards put in place in order to maintain the integrity of a trust. The Securities

Act of 1933 Item 1125 specifically states that a loan cannot be transferred into a

trust after the closing the date or before the deposit date. Plaintiff submits this is an

allegation of a procedural violation and not an issue of standing. Banks have

routinely transferred loans in and out of trusts with blatant disregard of the



                                           2
     Case 1:20-cv-01297-TCB-JSA Document 5 Filed 04/02/20 Page 3 of 28




securities laws and procedural regulations. In support of her Complaint, Plaintiff

submits as follows:


                               I.         INTRODUCTION

   This is an action to set aside a wrongful foreclosure which took place on August

16, 2019. Defendant Select Portfolio Servicing, Inc. wrongfully foreclosed after

Plaintiff detrimentally relied on Defendants' admitted promise to forebear pending

completion of Plaintiff's mortgage modification. (Exhibit A)

   Plaintiff's complaint against Defendants involves several issues. In addition to

the allegations of fraud, detrimental reliance and promissory estoppel, Plaintiff

submits Defendants action constitutes a clear violation of the Dual Tracking

Statute, 12 C.F.R. §1024.37.


   As a result of Defendant's blatant lies Plaintiff could not exercise her right to

seek a court ordered injunction, an automatic stay of foreclosure, by filing either a

Chapter 7 or Chapter13 Bankruptcy. There is also an allegation that the Defendant

Trust lacks standing to foreclose.


                                    II.   JURISDICTION

   Plaintiff submits the Federal District Court has original jurisdiction pursuant to

28 U.S.C. § 1331: "The district courts shall have original jurisdiction of all civil

actions arising under the Constitution, laws, or treaties of the United States."


                                            3
     Case 1:20-cv-01297-TCB-JSA Document 5 Filed 04/02/20 Page 4 of 28




   This court also has jurisdiction over this matter pursuant to Art III, § 2 as there

is complete diversity in this action and the amount in controversy exceeds

$75,000.00 which is the statutory requirement pursuant to 28 U.S.C. § 1332.

                                    III.   PARTIES

   1. Sandra B. Williams is the owner of property located at 2736 Lakeside Drive

      Southwest, Conyers GA 30094. This property is the subject of this litigation.

   2. Encore Credit Corporation, a California Corporation its successors and

      assIgns c/o Select Portfolio Servicing, LLC is a foreign, for profit,

      Corporation whose principal place of business address is 3217 S Decker

      Lake Drive, Compliance Department, Salt Lake City, UT, 84119 and can be

      served through their registered agent Corporation Service Company whose

      business address is 40 Technology Parkway South, Suite 300, Norcross, GA,

      30092.

   3. U.S. BANK NATIONAL ASSOCIATION, AS TRUSTEE, ON BEHALF

      THE HOLDERS OF THE HOME EQUITY ASSET TRUST 2006-5 HOME

      EQUITY PASS THROUGH CERTIFICATES, SERIES 2006-5, assignee of

      Encore Credit Corporation, a California Corporation.

   4. Rubin Lublin, LLC., a Domestic Limited Liability Company, whose

      principal place of business is located at 3145 Avalon Ridge Place, Suite 100,




                                           4
  Case 1:20-cv-01297-TCB-JSA Document 5 Filed 04/02/20 Page 5 of 28




   Peachtree Comers, GA, 30071. Rubin Lublin can be served at the same

   address through their registered agent Peter Lublin, Esq.

5. Bret Chaness, Esq. is an agent for Defendant Rubin Lublin and can be

   served at 3145 Avalon Ridge Place, Suite 100, Peachtree Comers, GA,

   30071 through the registered agent Peter Lublin, Esq.

                       IV.    STATEMENT OF FACTS

6. On or about March 24, 2006 Plaintiff executed a Security Deed recorded

   April 12, 2006, duly recorded in Rockdale County Superior Court, Deed

   Book 3833 at Page 333 et seq.

7. On or about March 12, 2013 the Mortgage Electronic Registration Systems,

   Inc., as nominee for Encore Credit Corporation, a California Corporation its

   successors and assigns c/o Select Portfolio Servicing, Inc. allegedly

   transferred Plaintiff's loan to U.S. Bank National Association, as Trustee on

   behalf of the Holders of the Home Equity Asset Trust 2006-5 Home Equity

   Pass Through Certificates, Series 2006-5 c/o Select Portfolio Servicing, Inc.,

   duly July 29, 2019, Plaintiff spoke with a representative of Defendant Select

   Portfolio Servicing, LLC., duly recorded in Rockdale County Superior

   Court, Deed Book 5331 at Page 177-178.

8. The Securities Act of 1933 is clear regarding procedural violations; a loan

   cannot be deposited into a trust after the closing date.


                                       5
  Case 1:20-cv-01297-TCB-JSA Document 5 Filed 04/02/20 Page 6 of 28




9. Plaintiff had been communicating with Defendants' representative, Select

   Portfolio concerning her loan and the parties had reached an agreement to

   move forward with a loan modification.

10.0n or about July 29,2019 Defendant communicated to Plaintiff on a

   recorded call that the foreclosure of the subject property, which had been

   scheduled to take place on August 6,2019, would not take place.

11. On August 6, 2019, the foreclosure sale was completed despite Defendant,

   Select Portfolio Servicing's promise, not to do so.

12.Again, the reason for the agreed forbearance was that the parties agreed to

   modify Plaintiff's loan.

13.Plaintiff contacted Defendant Select Portfolio Servicing, who admitted, in a

   letter dated September 16, 2019 that their representative, inadvertently

   advised Plaintiff that the sale would not take place. (Exhibit A)

14.But, despite Defendant's admission of fault, Defendant refused to rescind

   the sale.

15.Defendant Rubin Lublin and Defendant Select Portfolio are no strangers to

   this scenario as an identical fact scenario occurred with the same

  Defendants in Sparra v. Deutsche Bank Nat. Tr. Co., 336 Ga. App. 418, 785

   S.E.2d 78 (2016).




                                      6
  Case 1:20-cv-01297-TCB-JSA Document 5 Filed 04/02/20 Page 7 of 28




16.1n Sparra, the homeowner received a call from a Select Portfolio

   representative who told Sparra that his house would not be foreclosed on.

   After Sparra called Defendant Rubin Lublin, Defendant Rubin Lublin

   confirmed that the foreclosure sale had been rescinded. But despite

   reassurances from the Defendants, the foreclosure sale went forward.

17. This behavior by Banks and their legal representatives against homeowners

   is the reason legislation was enacted; the Federal Dual Tracking Statute; 12

   § 1024.37.

18. Plaintiff justifiably relied on Defendants representations.

19. These false representations constitute fraud and promissory estoppel.

20. Plaintiff believed Defendant and as such, did not exercise her legal right to

   file an emergency injunction; Bankruptcy which would have stopped the

   foreclosure sale.

21. Defendants seek to eject Plaintiff from her home.

                                  v.        FRAUD

22. "Under Georgia law ... the tort of fraud consists of five elements: (1) false

   representation by defendant; (2) scienter; (3) intent to induce the plaintiff to

   act or refrain from acting; (4) justifiable reliance by the plaintiff; and

   (5) damage to the plaintiff." Next Century Commc'ns Corp. v. Ellis, 318 F.3d




                                        7
  Case 1:20-cv-01297-TCB-JSA Document 5 Filed 04/02/20 Page 8 of 28




   1023, 1027 (lith Cir.2003) (Smith-Tyler v. Bank of Am., N.A., 992 F. Supp.

   2d 1277, 1282 (N.D. Ga. 2014)

23.Defendants falsely and admittedly represented to Plaintiff that they would

   not proceed with the foreclosure sale on August 19, 2019 as the Parties had

   agreed to modify the loan.

24.Defendant knew when they made that statement to Plaintiff she would

   refrain from acting.

25. "In order for a genuine issue of material fact to exist as to justifiable

   reliance, there must be some evidence that [the Plaintiff] exercised [her]

   duty of due diligence to ascertain the truth of the matter and to avoid

   damage." Wender & Roberts, Inc. v. Wender, 238 Ga. App. 355, 360, 518

   S.E.2d 154 (l999).Smith-Tyler v. Bank of Am., N.A:., 992 F. Supp. 2d 1277,

   1283 (N.D. Ga. 2014)

26.Plaintiff attaches hereto Exhibit A, a letter confirming the fact that

   Defendant admitted it communicated to Plaintiff that there would be no

   foreclosure.

27.Defendants knew or should have known that Plaintiff would do nothing in

   contemplation of modifying her loan.




                                        8
  Case 1:20-cv-01297-TCB-JSA Document 5 Filed 04/02/20 Page 9 of 28



28.Defendants knew or should have known that Plaintiff had the right, had she

   known they had no intention to modify her loan, to file Chapter 7 or 13

   Bankruptcy.

29.Defendants knew or should have known that Plaintiff had the right, had she

   known they intended to proceed with the foreclosure that it could have been

   prevented with the filing of a Bankruptcy.

30.Defendants knew that telling Plaintiff the foreclosure had been stopped and

   then proceeding with it constitutes fraud.

31.Plaintiff detrimentally relied on Defendants allegations of forbearance as she

   believed they were in the best position to know whether or not the

   foreclosure would proceed or be stopped.

32.Defendants knew or should have known that Plaintiff would do everything

   in her power to defend title and possession of her home.

33.Plaintiff seeks damages for monies paid to defend this action.

34. Plaintiff moves this court to award punitive damages due to Defendants'

   fraud.

35.Plaintiff moves this court to award punitive damages for Defendants

   deliberate and blatant lie.




                                      9
 Case 1:20-cv-01297-TCB-JSA Document 5 Filed 04/02/20 Page 10 of 28



                            VI.   DUAL TRACKING

36. Defendants are familiar with the Dual tracking statute. 12 C.F.R. §1024.41

   governs a servicer's response to a loss mitigation application. 12

   C.F.R.§1024.41(c) (3) (I) (D) (2) provides that where a borrower makes

   application and a judicial foreclosure has already been commenced, lithe

   servicer cannot conduct a foreclosure sale before evaluating the borrower's

   complete application."

37 .Plaintiff asked for a loan modification. Plaintiff's request was granted and

   Defendants agreed not to proceed with the foreclosure which had been

   scheduled for August 2019

38. Instead Defendants lied to Plaintiff and foreclosed in violation of 12 C.F.R.

   §1024.4

39.12 C.F.R. § 1024.4 governs a servicer's response to a loss mitigation

   application. A servicer is clearly prohibited from engaging in deceitful

   practices which includes lying.

40.12 C.F.R. §1024.41(c) (3) (I) (D) (2) provides that where a borrower makes

   application and a judicial foreclosure has already been commenced, "the

   servicer cannot conduct a foreclosure sale especially after promising one

   wouldn't take place.



                                     10
 Case 1:20-cv-01297-TCB-JSA Document 5 Filed 04/02/20 Page 11 of 28



41. Additionally, before evaluating the borrower's complete application 12

   C.F.R.§1024.41(g) prohibits a servicer from either holding a foreclosure sale

   or moving for a sale if a borrower makes a loan mitigation application within

   certain time constraints.

42. Here we have Defendants admission that they communicated to Plaintiff

   that they would not proceed with the foreclosure sale.

43.However in this case Defendants are in clear violation of the Federal Dual

   Tracking Statute which prohibits the servicerllender from continuing with a

   sale.

44.Defendant failed to proceed with the loan modification and failed to issue a

   decision within 30 days of Plaintiff's having submitted a completed

   application.

45. Instead Defendant completed the foreclosure and even after admitting the

   ruse failed to rescind the sale.


46.Under section 102(a), 15 U.S.C. 1601(a), the purposes of TlLA include

   assuring the meaningful disclosure of credit terms to enable consumers to

   compare more readily the various credit terms available and avoid the

   uninformed use of credit and to protect consumers against inaccurate and

   unfair credit billing practices.




                                      11
 Case 1:20-cv-01297-TCB-JSA Document 5 Filed 04/02/20 Page 12 of 28



47.The Bureau's amendments to Regulation Z carry out TILA's purposes and

   such additional requirements, adjustments, and exceptions as, in the

   Bureau's judgment, are necessary and proper to carry out the purposes of

   TILA, prevent circumvention or evasion thereof, or to facilitate compliance

   therewith.

48.Plaintiff submits the loss mitigation process was not handled properly and

   discovery is needed to evaluate her claims.

49. Consumers and homeowners have rights that are protected by federal and

   state law.

50. Defendant failed to issue a written denial letter giving the specific reason

   for the denial.

51. Defendant failed to honor Plaintiff's right to a decision or the right to appeal

   a decision.

52. Defendant proceeded with a foreclosure sale in violation of the

   Amendments codified in 12 C.F.R.§ 1024.37 which states if the servicer has

   already made the first notice or filing, and a borrower timely submits a

   complete loss mitigation application: (i) the servicer must not move for

   foreclosure judgment or order of sale, or conduct a foreclosure sale, even

   whe~e   the sale proceedings are conducted by a third party, unless one of the

   specified circumstances is met (i.e., the borrower's loss mitigation


                                       12
 Case 1:20-cv-01297-TCB-JSA Document 5 Filed 04/02/20 Page 13 of 28



   application is properly denied, withdrawn, or the borrower fails to perform

   on a loss mitigation agreement); (ii) that absent one of the specified

   circumstances, conduct of the sale violates the rule; (iii) that the servicer

   must instruct foreclosure counsel promptly not to make any further

   dispositive motion, to avoid a ruling or order on a pending dispositive

   motion, or to prevent conduct of a foreclosure sale, unless one of the

   specified circumstances is met; and (iv) that the servicer is not relieved from

   its obligations by counsel's actions or inactions; (5) requires that servicers

   provide a written notice to a borrower within five days (excluding Saturdays,

   Sundays, or legal holidays) after they receive a complete loss mitigation

   application and requires that the notice: (i) indicate that the servicer has

   received a complete application.

53. Borrower has suffered actual damages caused by the violation and entitled

   to statutory damages.


VII. MOTION TO SET ASIDE, VACATE, RESCIND FORECLOSURE

54.Although "[a]n action to set aside a foreclosure sale may be brought at law

   or in equity .... [one] reason to avoid the overly broad application of this

   equitable principal [requiring tender of the amount of indebtedness] in

   actions to enjoin or set aside a foreclosure is that the statutory procedures

   which govern power of sale foreclosures are in derogation of common law

                                       13
  Case 1:20-cv-01297-TCB-JSA Document 5 Filed 04/02/20 Page 14 of 28



   and are strictly construed.". Rainey v. FMF Capital, LLC, No. l:11-CV-

   0364-CAP, 2012 WL 12287796, at *5 (N.D. Ga. Mar. 30,2012)

55.Plaintiff's basis for setting aside the sale is not necessarily based in equity-

   it is based, on the defendants t failure to comply with O.C.G.A. §§ 44-14-

   162, 162.2 and 12 C.F.R. §1024.37.These statutes are strictly construed.

   Rainey v. FMF Capital, LLC, No. 1:11-CV-0364-CAP, 2012 WL 12287796,

   at *5 (N.D. Ga. Mar. 30,2012)

56. Plaintiff' s failure to do equity is not a bar to setting aside the foreclosure as

   equity does not apply here. Defendants violated O.C.G.A. §§ 44-14-162 and

   162.2.and were required to proceed with the loan modification as agreed.

57. If at the conclusion of said process and if the parties could reach a

   reasonable agreement, then and only then would Defendants be permitted to

   restart the notice of sale after they advised Plaintiff the sale had been

   stopped.

58. Instead Defendants circumvented all the state and federal laws put in place

   to protect the homeowner and moved forward with foreclosure.

59.Plaintiff is relying on the court's decision in Rainey where the court

   concluded " ... the equitable maxim does not apply here to bar setting aside a

   foreclosure sale that would be null and void, ab initio, if the plaintiffs'




                                        14
 Case 1:20-cv-01297-TCB-JSA Document 5 Filed 04/02/20 Page 15 of 28



   allegations are true. Rainey v. FMF Capital, LLC, No. 1:11-CV-0364-CAP,

   2012 WL 12287796, at *5 (N.D. Ga. Mar. 30, 2012)

                      VIII. PROMISSORY ESTOPPEL

60. To prevail on a promissory estoppel claim, plaintiff must show that (1)

   defendant made certain promises (2) defendant should have expected that

   plaintiff would rely on such promises, (3) the plaintiff did in fact rely on

   such promises to her detriment, and (4) injustice can be avoided by

   enforcement of the promise. Sparra v. Deutsche Bank Nat. Tr. Co., 336 Ga.

   App. 418, 785 S.E.2d 78 (2016)

61.As Plaintiff indicated in her statement of facts in a case eerily similar to the

   case at bar, in 2016 Robert Sparra filed a Complaint in Gwinnett County

   Superior Court against Deutsche Bank National Trust Company, Select

   Portfolio Servicing, Inc., and Rubin Lubin, LLC, (defendants) asserting

   claims for wrongful foreclosure, promissory estoppel, Fair Debt Collection

   Practices Act (FDCPA) violations, and declaratory relief, and seeking a

   temporary restraining order and/or preliminary and permanent injunction,

   punitive damages, and attorney fees. Sparra v. Deutsche Bank Nat. Tr. Co.,

   336 Ga. App. 418, 418, 785 S.E.2d 78,81 (2016)

62.Defendants misrepresented the status of the sale and Plaintiff relied on that

   promise to her detriment.


                                       15
 Case 1:20-cv-01297-TCB-JSA Document 5 Filed 04/02/20 Page 16 of 28



63.Plaintiff did absolutely nothing to defend her home from being foreclosed on

   because she had been told the foreclosure would not take place.

64.Plaintiff was under the impression the parties had reached an agreement

   concerning moving forward with a loan modification.

65.Plaintiff submits the sale should be vacated, set aside and rescinded as the

   Defendants are estopped from asserting they did not promise her the sale

   would not go forward.

66. Plaintiff has Defendants' recorded and written admission.

67.1n light of the foregoing, the sale should be rescinded and declared void.

     IX.    VIOLATION OF SECURITIES ACT OF 1933 AND THE
                 INTERNAL REVENUE CODE §§ 860A-G

64.A Transfer and Assignment of Deed to Secure Debt" into a trust is regulated

   by the Securities Laws of the United States. Pursuant to the SEC and IRS

   laws, a lender, or originator may create a SPE, special purpose entity, which

   is a sub-corporation that acquires and holds the loans and securitizes them

   by issuing certificates which represent the conversion of the mortgages into

   asset backed receivables which are given to the depositor to be placed into a

   mortgage pool; hence the mortgage is "assigned" into a trust; the

   securitization process. The Depositor is the only entity authorized by the

   prospectus, to transfer mortgage assets into a securitized trust.


                                      16
 Case 1:20-cv-01297-TCB-JSA Document 5 Filed 04/02/20 Page 17 of 28




65. The Pooling and Servicing Agreement, or the Trust Agreement regulates the

   trading of these mortgages which in tum is regulated by the Securities and

   Exchange Act of 1934 (17 CFR 240.12h-3) SEC Form 424(b) (5) is a

   prospectus form that must be filed in order to disclose information about the

   securities being offered. Form 8k, 10k, 15D, Form 424(b) (5), and the PSA

   are the components of a trust.

66. Each component of the trust       IS   regulated by Regulation AB (§§.

   229.1100 through 229.1125) which is the source of various disclosure items

   and requirements for "asset-backed securities" filings under the Securities

   Act of 1933 (15 U.S.C. 77a et seq.) (the "Securities Act") and the Securities

   Exchange Act of 1934 (the "Exchange Act") (15 U.S.C. 78a et seq.).

67.In the instant case Regulation AB (§§ 229.1101 (C)(1)(IV) which regulates

   Section 12(g) of the Securities Exchange Act of 1934 or Suspension of Duty

   to File Reports under Sections 13 and 15(d) of the Securities Exchange Act

   of 1934 has been violated.

68. The Pooling and Servicing Agreement, or the Trust Agreement regulates

   the trading of these mortgages which in tum is regulated by the Securities

   and Exchange Act of 1934 (17 CFR 240. 12h-3)




                                     17
 Case 1:20-cv-01297-TCB-JSA Document 5 Filed 04/02/20 Page 18 of 28



69. Sections 13, 15 and 15(d) of the Securities Exchange Act of 1934, is

   required by Rules 12g-4, 12h-3. No loan can be transferred into a trust

   before the deposit date or after the cut-off date.

70. The mortgage pool must contain the loans described therein.

71. The assignment is void and ineffective; a 2006 loan could not legally have

   been transferred in 2013 into a trust that closed in 2007 as this is a

   procedural violation of the aforementioned sections.

72. The Internal Revenue Code explains why a trust has to be compliant in order

   to remain a static vehicle. Internal Revenue Code (I.R.C.) §§860A-G (Real

   Estate Mortgage Investment Conduit ("REMIC") REMICs are required to be

   passive vehicles, meaning that mortgages cannot be transferred in and out of

   the trust once the closing date has occurred, unless the trust can meet very

   limited exceptions under the Internal Revenue Code I.R.C. § 860G. The 90

   day requirement is imposed by the I.R.C. to ensure that the trust remains a

   static entity.

73. However,        smce   the    mortgage-backed       securities   trust is   the

   controlling document, the Pooling & Servicing Agreement (PSA) requires

   that the trustee and servicer not do anything to jeopardize the tax-exempt

   status or violate any securities laws.




                                       18
 Case 1:20-cv-01297-TCB-JSA Document 5 Filed 04/02/20 Page 19 of 28



74.Section 12(g) of the Securities Exchange Act of 1934 or Suspension of Duty

   to File Reports under Sections 13 and 15(d) of the Securities Exchange Act

   of 1934 has been violated. The Pooling and Servicing Agreement, or the

   Trust Agreement regulates the trading of these mortgages which in tum is

   regulated by the Securities and Exchange Act of 1934 (17 CFR 240. 12h-3)

75. Sections 13, 15 and 15(d) of the Securities Exchange Act of 1934, is

   required by Rules 12g-4, 12h-3. No loan can be transferred into a trust

   before the deposit date or after the cut-off date.

76.Internal Revenue Code (I.R.C.) §§860A-G (Real Estate Mortgage

   Investment Conduit ("REMIC") REMICs are required to be passive

   vehicles, meaning that mortgages cannot be transferred in and out of the

   trust once the closing date has occurred, unless the trust can meet very

   limited exceptions under the Internal Revenue Code I.R.C. § 860A-G.


77. Plaintiff submits that Defendants Assignment of mortgage into said

   Defendant trust also violated Internal Revenue Code I.R.C. § § 860A-G as

   Plaintiffs' 2006 loan could not have transferred in 2013.

78.Additionally under Rule 15Ga-l "Notice of Termination of Duty to File

   Reports" if a securitizer terminates its reporting obligation pursuant to Rule

   15Ga-l(c)(3) then they must provide the date of the last payment on the last



                                       19
 Case 1:20-cv-01297-TCB-JSA Document 5 Filed 04/02/20 Page 20 of 28




   asset-backed security outstanding that was issued by or issued by an affiliate

   of the securitizer.

79. The courts have ruled this is an investor issue and that homeowners do not

   have standing. Plaintiff submits this is a procedural issue and the only issue

   before the court is not one of standing but whether or not the securities laws

   which govern the deposit of loans in and out of trusts have been violated.

80. Plaintiff submits Defendants' 2013 assignment, attached hereto as Exhibit B,

   is invalid and unenforceable and did not transfer the interest in Plaintiff's

   mortgage as said transfer violated securities laws; a 2006 loan cannot be

   transferred in 2013 into a trust that closed on January 16, 2007, seven (7)

   years before the purported transfer.

68.Plaintiff believes, the Defendant trust has no right or power to enforce the

   provisions of his 2006 Security Deed as the alleged transfer was not legally

   effective and violated securities laws.

69. Plaintiff submits Defendants' Assignment recorded 2013 (Exhibit B) did

   not transfer her loan into the Defendant trust.

70.Mortgage-backed securities are debt obligations that represent claims to the

   cash flows from pools of mortgage loans, most commonly on residential

   property. Loans are purchased from banks, mortgage companies, and other

   originators and then assembled into pools by a governmental, quasi-


                                       20
         Case 1:20-cv-01297-TCB-JSA Document 5 Filed 04/02/20 Page 21 of 28




           governmental, or private entity," otherwise known as a depositor. (See

           Mortgage Backed Securities, Sec & Exchange Commission (July 23, 2010)1

      71. The depositor conveys the pooled loans to legal trusts set up for the purpose

           of holding legal title to the loans, and, in exchange, receives certificates that

           the depositor then sells to an underwriter, which the underwriter then sells to

           investors; a process known as "securitization." However, in the past several

           years there has been an upsetting trend by the banks that are using

           securitization to take homes through non-judicial foreclosure by first

           assigning non-performing mortgages into trusts in violation of the rules of

           securitization. A loan cannot be deposited into a trust before the deposit date

           or after the closing date (SEC Form 15D).


      68. The Securities Act of 1933 prohibits deceit, misrepresentations and other

      fraud in the sale of securities.

      69.The Securities Act of 1933 Item 1125 of this Regulation AB (Asset-level

           information)        (§   229.1125) Regulation AB     (§§   229.1101    (C)(I)(IV)

           Incorporation by Reference (reproduced herein)

                   (iv) If incorporated by reference into a prospectus or registration
                   statement, the prospectus also states that all documents subsequently
                   filed by such third party, or the entity that consolidates the third party,
                   pursuant to section 13(a) or 15(d) of the Exchange Act prior to the

1   https:/Iwww.sec.gov/answerslmortgagesecurities.htm.



                                                          21
 Case 1:20-cv-01297-TCB-JSA Document 5 Filed 04/02/20 Page 22 of 28




          termination of the offering also shall be deemed to be incorporated by
          reference into the prospectus."

   Prohibits fraud in the transfer of securities, ie., alleging a security has been

   legally transferred when the assignment reflects the transfer took place

   before the deposit date or after the closing date thereby invalidating said

   transfer. It is void.

70. This lawsuit regards a procedural violation of securities and I.R.S laws by

   Defendants.

                     x.    WRONGFUL FORECLOSURE

71. "In Georgia, a plaintiff asserting a claim of wrongful foreclosure must

   establish a legal duty owed to it by the foreclosing party, a breach of that

   duty, a causal connection between the breach of that duty and the injury it

   sustained, and damages." (Punctuation and footnote omitted.) Sparra v.

   Deutsche Bank Nat. Tr. Co:., 336 Ga. App. 418, 420, 785 S.E.2d 78, 82

   (2016)

72. Under Georgia law, an agent of the secured creditor may be liable in a

   wrongful foreclosure action; thus, for example, where a lawyer for the

   creditor conducts the foreclosure sale, the lawyer may be a proper defendant

   to sue. LSREF2 Baron, LLC v. Alexander SRP Apartments, LLC, 17 F. Supp.

   3d 1289 (N.D. Ga. 2014)



                                      22
  Case 1:20-cv-01297-TCB-JSA Document 5 Filed 04/02/20 Page 23 of 28




73.Defendant owed Plaintiff a legal duty not to lie about the status of a

   requested modification.

74.Defendant owed Plaintiff a legal duty not to lie about the status of a pending

   foreclosure.

75. Defendant breached that duty by proceeding with the foreclosure despite

   reassurances the foreclosure would not proceed.

76. In light of this ruling, Plaintiff submits the Defendant law firm Rubin

   Lublin is now party to this lawsuit as the Consumer Finance Protection

   Bureau caused them to be made aware of the misrepresentation made by

   Select Portfolio but they refused to advise their client to rescind the sale

   thereby making them equally complicit and culpable.

77. Defendant admitted they told Plaintiff the sale would not proceed.

                               XI.       SANCTIONS

78.Plaintiff followed the instructions of the Defendant servicer which was

   admittedly communicated in the manner that was proscribed. As such there

   is no excuse for this flagrant lie.

79. Plaintiff has been damaged in that she not only lost title to her home but she

   is now threatened with a demand of possession and ejectment.

80. This conduct by the servicer and the law firm with such vast resources is

   inexcusable.


                                         23
    Case 1:20-cv-01297-TCB-JSA Document 5 Filed 04/02/20 Page 24 of 28




   81. "Court's inherent power is both broader and narrower than other means of

      imposing sanctions on attorney; it is broader in the sense that, while other

         sanction mechanisms only reach certain individuals or conduct, the inherent

         power extends to a full range of litigation abuses and must continue to exist

         to fill in the interstices, and it is narrower in the sense that a finding of bad

         faith is required to impose such sanctions.

                                     XII. DAMAGES

   82.Plaintiff submits that as a result of Defendants extreme and outrageous

         behavior, she is entitled to damages for her pain and suffering.

WHEREFORE, Plaintiff prays for judgment against Defendants as follows:

         a. Set aside the foreclosure sale; and

      b. Find that Defendants violated Securities Law transfer procedure; and

      c. Find that Defendants violated I.R.S. Code; and

      d. Sanction the Defendants in light of their repeated bad acts (Sparra); and

      e. For such other and further relief as this court may deem proper.

Dated:         March 24,2020




Sandra B. Williams
2736 Lakeside Drive Southwest
Conyers GA 30094



                                             24
Case 1:20-cv-01297-TCB-JSA Document 5 Filed 04/02/20 Page 25 of 28




                      EXHIBIT A




                         .   .



                                 28
             Case 1:20-cv-01297-TCB-JSA Document 5 Filed 04/02/20 Page 26 of 28


              SELECT
  SPS   ,
             ,POrl[cl!io
             ,SERVICING, inc


  September 16, 2019

 Sandra B. Williams
 2736 Lakeside Dr. SW
 Conyers. GA 30094

 Account Number:                   0009524976
 File Number:                      190829-4355377
 Property Address:                 2736 Lakeside Dr. SW
                                   Conyers, GA 30094

 Dear Ms. Williams,

 Select Portfolio Servicing, Inc. (SPS), the mortgage servicer on the above referenced account, received
 your inquiry, which was fOlWarded to us by the Consumer Financial Protection Bureau (CFPB) on August
 29,2019. In your inquiry, you raised questions regarding:

                 •   Foreclosure

 SPS is sending this to you to provide information regarding the lien on the real property referenced
 above. Our records indicate the obligation either has been discharged or is subject to an automatic stay
 order under the United States Bankruptcy Code. This notice and any enclosed documents are for
 compliance and informational purposes only and do not constitute a demand for payment or an attempt
 to collect such obligation. Even though the personal liability on the Note may be discharged or subject to
 an automatic stay, the terms of the Mortgage remain in effect. The owner of the Mortgage, as lien holder.
 continues to have a lien on the real property.

 We have completed a full review of your inquiry and the account. Our response is below. A copy of this
 letter will be sent to the CFPB.

 Foreclosure

 In your inquiry. you requested the foreclosure be rescinded because of the information you obtained from
 our representative on July 29, 2019. We reviewed the call and found that the representative inadvertently
 adVised you of incorrect information regarding the foreclosure sale. We regret any confusion this may
 have caused you. On August 6, 2019, the foreclosure sale was completed. We respectfully decline the
 request to rescind the foreclosure sale, as the sale is valid.

 SPS has reviewed and responded to your inquiry as discussed above. We have provided all
 documentation relied upon in reaching our determination. If a document was not provided it is because it
 is privileged or proprietary.




            11
                                                 00211900000009020200
1'.D9
Case 1:20-cv-01297-TCB-JSA Document 5 Filed 04/02/20 Page 27 of 28




                       EXHIBITB




                                29
Case 1:20-cv-01297-TCB-JSA Document 5 Filed 04/02/20 Page 28 of 28
